DETAILED ACTION
This is in response to amendment filed on September 20, 2021. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments regarding “wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions” of independent claims 1, 11 and 16 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on September 20, 2021.
Regarding independent claims 1, 11 and 16, the closest art, Suomela et al. (US 2008/0288165 A1) disclose determining a first location associated with a query result (Fig.7 step 702; abstract, ¶[0007], [0029], [0031] and [0048] Suomela, i.e., a query request to determine a recommend location); determining a route from a second location to the first location (¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); determining an area associated with a portion of the route (Fig.7 step 704; ¶[0029] and [0031], Suomela); determining the user's familiarity with the area (Fig.7 step 706, ¶[0029] and [0031], [0041] and [0049], Suomela); and providing navigation directions to the user (¶[0029], Suomela, i.e., providing user with directions to a desired destination from a location known to the user), wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area (¶[0029] and [0031], [0041] and [0049], Suomela). 
(Fig.9,¶[0007]-[0008] and [0191], Dhanani) and customizing directions’ route based on the user’s level familiarity with the area (Fig.9,¶[0007]-[0008] and [0191], Dhanani) by omitting presentation of a route that is presented as part of default navigation directions (¶[0067]-[0068], Dhanani, i.e. override the default). Zhao et al. (US 20150100237) discloses a familiarity level (¶[0119] and [0124]-[0125], Zhao, guidance mode 304 is the mode type 302 of the familiar mode 306 associated with the guidance level), and analyzing location data associated with the user to determine an amount of time the user spent within the area during a threshold period (320 of Fig.3,¶[0043]-[0044] and [0132]-[0133], Zhao). However, the prior art fails to disclose or suggest the claimed provision “determining the user’s level of familiarity with the area and providing navigation directions to the user, wherein the navigation directions associated with the portion of the route are customized based on the user’s level of familiarity with the area, and wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Haque et al. (US 20150359039 A1) disclose SYSTEM FOR FACILITATING SEARCHING IN THE INTERNET OF THINGS.
2. Hibbets et al. (US 20080301114 A1) disclose METHOD AND SYSTEM FOR A PROFESSIONAL SOCIAL NETWORK.
3. Himmelstein et al. (US 20010011270 A1) disclose METHOD AND APPARATUS OF EXPANDING WEB SEARCHING CAPABILITIES.
4. Spence (US 8983998 B1) discloses prioritizing points of interest in unfamiliar regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
November 6, 2021